OliveR, Judge:
This appeal for reappraisement is before me for decision on a written stipulation reading as follows:
*641IT IS HEEEBY STIPULATED AND AGEEED by and between the parties hereto, subject to approval by the Conrt, as follows:
1. That the merchandise covered by the entry and the subject of the above captioned collector’s appeal consists of a chnrch pipe organ exported from Canada on or about April 6,1964.
2. That the involved merchandise was entered, or withdrawn from warehouse, for consumption after the effective date of the Customs Simplification Act of 1956 (T.D. 54165) and is not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521); that appraisement was accordingly made under section 402, Tariff Act of 1930, as amended by said Customs Simplification Act.
3. That on or about the date of exportation of the involved merchandise, such or similar merchandise was not freely sold or offered for exportation to the United States; that on or about said date of exportation and for a period of at least 90 days after importation, such or similar merchandise was not freely sold or offered for domestic consumption in the United States; that appraisement was accordingly made under constructed value as defined in section 402(d), Tariff Act of 1930, as amended.
4. That the constructed value of the involved merchandise as defined in said section 402 (d) is $38,482.62, net packed.
5._ That this appeal may be submitted for decision upon this stipulation, the same being limited to the merchandise described herein-above and abandoned in all other respects.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is constructed value, as defined in section 402 (d) of 'the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is $38,482.62, net packed.
Judgment will be rendered accordingly.